DETAILED ACTION
This office action is in response to the application filed on 7/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In regards to claim 1, line 6, it appears that “a second switch the first terminal of the first switch” should be “a second switch coupled to the first terminal of the first switch”.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 2-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation " when either the second switch is on or a delay after detecting the sensed voltage increasing above zero expires " in line 9.  It is unclear what is meant by this limitation.
Claim 11 recites the limitation " when either the second switch is on or a delay after detecting the sensed voltage increasing above zero expires " in line 9.  It is unclear what is meant by this limitation.
	Claims 3-9 and 12-18 depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b), for the reasons set above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rana et al. (US 9935556, hereinafter Rana).
	Regarding Claim 1, Rana discloses converter system (fig. 4, 5), comprising: a transformer (Np, Ns, 124) comprising a primary side (Np) and a secondary side (Ns); a first switch (S1) comprising a first terminal (112) and a second terminal (to 180), the first terminal coupled to the primary side of the transformer (108) and the second terminal coupled to a voltage supply terminal (106); a second switch (S2) the first terminal of the first switch; loop control circuitry (Na, 200, 202, 144, 230, 224, 226, 232, 246) coupled to the secondary side of the transformer (via 124 and 106), and the loop control circuitry configured to generate an offset signal (230 output) based on an output voltage (represented as Vs as polarities of Na and Ns are the same) at the secondary side of the transformer, and to generate a compensated signal (232 output) by compensating the offset signal (232) to a sensed signal (CS via 224 and 226), the sensed signal being representative of a first current (170) flowing through the primary side of the transformer (180); and switch control circuitry (254, 260) coupled to the loop control circuitry, and the switch control circuitry configured to operate the first and second switches based on the compensated signal (via HG, LG).
	Regarding Claim 10, Rana discloses (fig. 4, 5) controller comprising: loop control circuitry (Na, 200, 202, 144, 230, 224, 226, 232, 246), adapted to be coupled (via 124 and 106) to a secondary side of a transformer (Np, Ns, 124) of a converter system (fig. 4), and the loop control circuitry configured to generate an offset signal (230 output) based on an output voltage (represented as Vs as polarities of Na 
	Regarding Claim 19, Rana discloses (fig. 4, 5) method comprising: generating a sampled voltage (Vs) based on an output voltage (represented as Vs as polarities of Na and Ns are the same) at a secondary side of a transformer (Np, Ns, 124) of a converter system (fig. 4); generating an offset signal (230 output) based on the sampled voltage; generating a sensed signal (CS via 224 and 226) by sensing a first current (170) flowing through a primary side of the transformer (180); generating a compensated signal (232 output) by compensating the offset signal (via 232) to the sensed signal; and operating the converter system based on the compensated signal (via HG, LG).
	
Allowable Subject Matter
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 11, the prior art fails to disclose: “...timing control circuitry coupled to the sampler, and the timing control circuitry configured to generate the sampling enable signal when either the second switch is on or a delay after detecting the sensed voltage increasing above zero expires; current generating circuitry coupled to the sampler, and the current generating circuitry configured to generate a compensation current based on a difference between the sampled voltage and a reference voltage; and a compensation resistor coupled to the current generating circuitry, wherein the offset signal is a voltage across the compensation resistor.” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10432095, Djenguerian; Alex B. et al.	, discloses a method and apparatus for sensing multiple voltage values from a single terminal of a power converter controller.
US 11088622, Peng; Tso-Jen et al., discloses a voltage converting apparatus.
US 11165355, Wong; Pitleong et al. , discloses a clamping switch abnormality detection method, clamping switch abnormality detection circuit and switch circuit.
US 20040264216, Mednik, Alexander  et al. , discloses a switching power converter and method of controlling output voltage thereof using predictive sensing of magnetic flux.
US 20060034102, Yang; Ta-yung et al. , discloses a close-loop PWM controller for primary-side controlled power converters..
US 20150062981, Fang; Lieyi et al. , discloses a systems and methods for adjusting frequencies and currents based on load conditions of power conversion systems..
US 20170176919, Asano; Hiroki et al. , discloses a power source device and image forming apparatus.

US 7362592, Yang; Ta-yung et al. , discloses a Switching control circuit for primary-side controlled power converters.
US 7486528, Yang; Ta-yung, discloses a linear-predict sampling for measuring demagnetized voltage of transformer.
US 8143845, Choi; Hangseok, discloses a cable voltage drop compensation for battery chargers.
US 8179700, Yang; Ta-yung, discloses a control circuit with adaptive minimum on time for power converters..
US 8432109, Yang; Ta-Yung et al. , discloses a method and apparatus for a LED driver with high power factor.
US 9270184, Yang; Ta-Yung, discloses a control circuit and terminal for cable compensation and wake-up of primary-side regulated power converter.
US 9343982, Yang; Ta-Yung, discloses a primary-side controlled programmable power converter.
US 9917523, Lu; Hsin Hung et al. , discloses a control methods and switching mode power supplies with improved dynamic response and reduced switching loss.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838